DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/09/21.  The request for foreign priority to a corresponding PL application filed 06/15/20 has been received and is proper.  Claims 1-15 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected because claim 13 refers to “the piston” and “the piston stroke limiter” but neither of these two components have been previously defined, hence they lack sufficient antecedent basis.  See claim 13, line 6.
Claim 14 is rejected because the preamble contains a couple indefiniteness problems.  First, the preamble recite “at least one of a piston assembly of claim 1, an adjuster assembly…to compensate for wear in the parts, the assembly comprising,” which is unclear because it is unclear what the phrase “at least one of” is referring to.  See claim 14, lines 1-3.  The word --and-- does not appear anywhere, making it unclear whether the piston assembly and adjuster assembly are the only items intended to be recited or not.  Second, the end of the preamble refers to “the assembly” but multiple assemblies – a piston assembly and an adjuster assembly – have been previously defined, making it unclear which of the two is being referred to here.  See claim 14, line 3. 
Claim 14 is further rejected because it refers to “the piston stroke limiter” but it is unclear if this is referring to the “piston stroke limiter” previously defined in claim 1, from which this claim depends, or if this is referring to the “stroke limiter” previously defined in this claim.  See claim 14, line 6. 
Claims 13 and 14 are also largely problematic because they depend on other claims that define many of the components that are subsequently redefined in these claims.  For example, claim 13 is directed to “an adjuster assembly” but this is a component defined in claim 12 itself.  Claim 14 defines “a crushable body” and “an adjuster assembly” but these components were first defined in claim 1. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Ditlinger
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditlinger et al. (U.S. Patent No. 3,844,388).  Ditlinger is directed to an automatic brake adjuster and reset having an extensionable feature.  See Abstract. 
Claim 1: Ditlinger discloses a piston assembly [Fig. 2] for engaging two selectively engageable parts comprising: a housing (30 and/or 72) defining a piston cylinder; a piston (86); and an adjuster assembly (82, 98) comprising: a piston stroke limiter (82) configured to limit the length of a return stroke of the piston from an extended stroke position and a retracted stroke position; and a crushable body (98) [see col. 3, lines 42-48; col. 4, line 51 – col. 5, line 4] acting between the piston and the piston stroke limiter, the crushable body being arranged to reduce in axial length when a length of an extension stroke exceeds a length of a retraction stroke to maintain the length of the return stroke.  See Fig. 2. 
Claim 2: Ditlinger discloses that the crushable body is between the piston and the piston stroke limiter.  See Fig. 2.
Claim 3: Ditlinger discloses that the crushable body is a sleeve surrounding at least part of the piston.  See Fig. 2.
Claim 4: Ditlinger discloses that the crushable body is in the piston cylinder.  See Fig. 2.
Claim 5: Ditlinger discloses that the crushable body comprises a thin walled structure.  See Fig. 2. See Fig. 2.
Claim 6: Ditlinger discloses that the crushable body comprises a plurality of collapsible walls extending in an axial direction.  See Fig. 2.
Claim 7: Ditlinger discloses that the crushable body comprises a tubular member.  See Fig. 2.
Claim 8: Ditlinger discloses that the crushable body comprises a plurality of crushable members.  See col. 4, lines 51-64. 
Claim 9: Ditlinger discloses that the crushable body comprises an inner wall and the plurality of crushable members are disposed about the inner wall.  See Fig. 2; col. 4, lines 51-64. 
Claim 10: Ditlinger discloses that the crushable members are tubular.  See Fig. 2.
Claim 11: Ditlinger discloses an extension stroke stop (flange of 30) and a retraction stroke stop (96), wherein the piston stroke limiter comprises a limiting member (flange of 82) movable in an axial direction between the extension stroke stop and the retraction stroke stop.  See Fig. 2.
Claims 12-15: see claim 1 above.  Ditlinger discloses that the piston and adjuster assemblies are part of a brake system.  See Fig. 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 26, 2022